Citation Nr: 0740757	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-24 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to service connection for vascular disease of 
the left leg. 

3.  Entitlement to a higher initial evaluation for 
degenerative disc disease lumbosacral spine, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to June 
1958 and from November 1961 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran provided 
testimony at a hearing in June 2007 at the RO before the 
undersigned.

The issues of a higher rating for bilateral hearing loss 
disability and service connection for vision loss and left 
leg vascular disease are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have forward flexion of his 
thoracolumbar spine limited to 30 degrees or less or 
ankylosis of the entire thoracolumbar spine.

2.  The veteran does not have incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
last 4 weeks during the past 12 months.  

3.  The veteran does not have any neurological residuals of a 
low back disability that can be independently rated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

VA is required to notify a veteran and his representative of 
(1) the information and evidence necessary to substantiate 
the claim; (2) what evidence the veteran is responsible for 
providing; (3) what evidence VA will attempt to obtain; and 
(4) the need to submit any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2007); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through November 2003, 
January 2004, and January 2005 letters to the veteran.  If 
the November 2003 and January 2004 letters did not address 
the evidence necessary to establish the claim criteria, the 
January 2005 letter did.  The letters informed the veteran of 
the evidence required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence or information, 
including that in his possession, to the AOJ.

Any failure to give adequate notice under 38 U.S.C.A. 
§ 5103(a) for the lumbosacral spine service connection claim 
before it was granted were of no prejudice because the claim 
was granted.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The veteran was notified of effective dates for increased 
ratings and degrees of disability in March 2006.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the claims are harmless, as a higher 
rating for the lumbosacral spine disability claim has been 
denied thus rendering moot any issues with respect to 
implementing awards.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
a VA examination report for the veteran's spine in 2004, and 
private treatment records from July 2005 and April 2007.  VA 
has not been authorized to obtain any additional evidence and 
has advised the veteran to submit all relevant evidence.  
Therefore, the Board finds that VA has satisfied its duty to 
assist.

Degenerative disc disease lumbosacral spine

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The claim was filed in November 2003.  The disability is 
rated under Diagnostic Code 5010-5237.  Diagnostic Code 5237 
is rated under the General Formula for Rating Diseases and 
Injuries of the Spine, but since the veteran has degenerative 
disc disease, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes should be 
considered as well.  Butts v. Brown, 5 Vet. App. 532 (1993).  

Under the General Formula for Rating Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  Forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months, and a 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:(a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

On VA examination in August 2004, examination of the 
lumbosacral spine revealed flexion to 60 degrees, extension 
to 20 degrees with pain, left and right bending to 25 
degrees, and left and right rotation to 50 degrees.  The 
veteran could stand on his heels and toes alright, and had 
some pain on firm palpation at the lumbosacral area.  He had 
normal reflexes at the ankle and knee areas and no numbness 
in the lower extremities.  He had not been bedridden over the 
past year due to his back.  The veteran testified in June 
2007 that his disability had become worse since the 2004 
examination, but he indicated that he was still able to touch 
down to his shins and that he did not need bed rest. 

The evidence in this case indicates that the veteran does not 
have forward flexion of the thoracolumbar spine to 30 degrees 
or less.  On examination in August 2004, forward flexion was 
to 60 degrees, and the veteran indicated during his 2007 
hearing that he could still touch his shins.  

The 2004 examination shows that the veteran had not been 
bedridden over the past year due to his back.  Also, the 
veteran testified in 2007 that he does not need bed rest even 
though a July 2005 private study was consistent with L5 
radiculopathy.

Accordingly, a higher rating than the currently assigned 20 
percent is not warranted.  The Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2007), but they do not 
warrant a higher rating.  The veteran does not have the 
equivalent of forward flexion of the thoracolumbar spine to 
30 degrees or less, or of incapacitating episodes having a 
total duration of four weeks or more during the past year, 
due to functional impairment from pain.  His complaints were 
of his low back bothering him with minimal leg pain on 
examination in 2004.  He could stand on his heels and toes. 

The Board has also considered whether any separate rating is 
warranted for neurological residual of the service-connected 
low back disability.  A July 2005 private nerve conduction 
study report shows a finding of a mild L5 radiculopathy.  
However, there are no clinical findings that would support 
the assignment of any separate rating for neurological 
impairment.  

In cases where the disagreement is with an initially assigned 
disability rating, as is the case here, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board concludes that the disability has not significantly 
changed during the period under consideration and that a 
uniform rating is warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Therefore, the claim must 
be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

ORDER

A disability rating in excess of 20 percent for degenerative 
disc disease lumbosacral spine is denied.


REMAND

Service medical records show that the veteran had left lower 
extremity claudication in 1987 and had balloon angioplasty of 
his left iliac artery.  The veteran testified in 2007 that 
the waxiness, dryness, and loss of hair on his legs which was 
found on service examination in 1987 is still there.  He also 
stated in December 2004 that if he misses taking aspirin for 
more than two days, his left leg aches because of reduced 
blood flow.  The Board finds that a VA examination should be 
conducted to determine whether any current disability was 
incurred in service.  

The veteran is service-connected for bilateral hearing loss.  
He had a VA examination in 2004, and in June 2007, he 
testified that his hearing loss has become worse since then.  
In light of the claimed increase in severity and the length 
of time since the previous examination, another VA 
examination is warranted.  

Furthermore, the evidence shows that the veteran's left eye 
visual acuity decreased during his service.  The Board finds 
that an examination is needed to determine whether the 
veteran has any eye disability that is not refractive error 
and that was incurred during his service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether he has 
any residual vascular disease of his 
left lower leg from his left iliac 
artery claudication in 1987.  The 
examiner should indicate any and all 
symptoms, manifestations, or disease 
which are present which are at least as 
likely as not (50 percent or greater 
probability) related to the 
claudication in 1987.  The claims 
folder should be made available to the 
examiner and the report should note 
review of the claims folder.  

2.  Schedule the veteran for a VA 
audiometric examination.  The claims 
folder should be made available to the 
examiner and the report should note 
review of the claims folder.  

3.  Schedule the veteran for a VA eye 
examination.  The claims folder should 
be made available to the examiner and 
the report should note review of the 
claims folder.  The examiner should 
state whether the veteran has any eye 
disability that is not refractive error 
of the eye.  If any eye disability that 
is not refractive error of the eye is 
shown, the examiner should review the 
veteran's service medical records and 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that the 
disability was incurred during the 
veteran's service.

3.  Thereafter, readjudicate the issues 
on appeal.  If the benefits sought remain 
denied, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


